Bliss, J.
This court has previously held that a plaintiff who first brings action against the master for the negligent act of the servant and fails on the merits, may not bring a second action against the servant for the same negligent act. (Wolf v. Kenyon, 242 App. Div. 116.) That is the identical situation in the case at bar. This holding was based upon the rule that under the doctrine of res judicata an existing final judgment rendered upon the merits by a court of competent jurisdiction is conclusive of the rights of the parties and their privies in all other actions on the points in issue and adjudicated in the first suit. (See, also, Good Health Dairy Products Corp. v. Emery, 275 N. Y. 14.) We are told, however, that the Court of Claims is not a court but is rather a tribunal for the audit and determination of claims against the State and a board or commission to pass upon State claims and not a court of law. With that statement I cannot agree.
Section 23 of article VI of the State Constitution provides that nothing in the Judiciary Article shall abridge the authority of the Legislature to create or abolish any board or court with jurisdiction to hear and audit or determine claims against the State. Section 2 of the Court of Claims Act  provides that the Court of Claims shall *564be continued, that it shall consist of three judges to be known as judges of the Court of Claims. Under section 2 of the Judiciary Law the Court of Claims is by statute made a court of record. Section 9 of the Court of Claims Act provides that the Court of Claims shall have an official seal. Section 12 gives it jurisdiction to hear and determine private claims against the State and the State consents in all such claims to have its liability determined. By section 12-a of the Court of Claims Act the State waives its immunities from liability for the torts of its officers and employees and consents to have its liability for such torts determined in accordance with the same rules of law as apply to an action in Supreme Court against an individual or a corporation and the State thereby assumes liability for such acts. Jurisdiction is thereby conferred upon the Court of Claims to hear and determine all claims against the State to recover damages for injuries to property or for personal injury caused by the misfeasance or negligence of the officers and employees of the State while acting as such. Under section 14 the court is given power to establish rules, regulate the practice before it and, with certain exceptions, the practice is directed to be the same as in Supreme Court. Section 25 of the Court of Claims Act provides that the determination of the court upon a claim shall be by a judgment and that a transcript of a judgment in favor of the State, certified by the clerk of the court, may be filed and docketed in the clerk’s office of any county, and by being so docketed it shall become and be a lien upon the property of the claimant in that county to the same extent and enforcible by execution in the same manner as a judgment in the Supreme Court. Subdivision 5 of section 25 states that a final judgment against the claimant on' any claim prosecuted under the Court of Claims Act shall forever bar any further claim or demand against the State arising out of the matters involved in the controversy. Section 26 directs that in no case shall any liability be implied against the State and no award shall be made on any claim against the State except upon such legal evidence as would establish liability against an individual or corporation in a court of law or equity.
Thus we have a court of record which had jurisdiction by statute to hear and determine this same claim for damages when it was presented against the State. Further than that, the Court of Claims, acting in a judicial capacity, heard the claim and determined it upon the merits and rendered final judgment thereon. Findings of fact were also made by the Court of Claims. After that an appeal was taken to the Appellate Division of the Supreme Court, Third Judicial Department, and the judgment of the Court of Claims was there affirmed. (Jones v. State of New York, 256 *565App. Div. 856.) The Appellate Division also passed upon the facts. It had authority to make new findings of fact and to render judgment to modify, affirm or reverse the judgment of the Court of Claims. Thus our own court as well as the Court of Claims fully and finally determined the same issues that are now being presented to us again. Both courts acted judicially and rendered final judgments dismissing the claim upon the merits.
The Court of Claims is something more than a mere auditing board. It is by statute given jurisdiction to act judicially and made subject to the same rule of liability as prevails in an action in the Supreme Court. This plaintiff has had his day in court on the issues of his own negligence and the negligence of the employees of the State and he is not now entitled to a second opportunity to try out the same questions exactly.
Our own court has once passed on these issues and its judgment likewise estops the plaintiff from asserting the same claim again. The decision and judgment of the Court of Claims are likened by our Presiding Justice to the action of a board of supervisors in auditing a claim against a county and he draws the conclusion that the claimant is in such action estopped from thereafter having his claim determined anew in court. Our court in Barber v. Town of New Scotland (64 App. Div. 229) held that where the plaintiffs had presented the same claim to the board of audit of a town and it was audited and allowed in a reduced amount, which audit was thereafter affirmed on certiorari by the Appellate Division (People ex rel. McMillen v. Vanderpoel, 35 App. Div. 73), that the plaintiffs had had their day in court, that the matter had once been determined by a competent tribunal and was res judicata.
The same rule applies to judgments of the United States Court of Claims.
“ The question, then, occurs as to the conclusiveness of the judgment in the Court of Claims. That court is -undoubtedly one of those which Congress has authority to establish. The Supreme Court of the United States has decided that it exercises the functions of a court of justice, and that its judgments are as final and conclusive as are those of its own when no appeal is taken therefrom. (United States v. O’Grady, 22 Wall. 647.) Now, it is a general principle of law that a judgment of a court having jurisdiction of the person and of the subject-matter is a final determination of all questions litigated in the cause, and of all questions which might be properly heard and decided upon the issue.” (United States v. Moore, 10 D. C. 226.)
This conclusion is in harmony with the text writers on the subject. For example, 2 Freeman on Judgments ([5thed.] § 633) says: *566“ Whenever any board, tribunal or person is by law vested with authority to judicially determine a question, such a determination, when it has become final, is as conclusive as though the adjudication had been made by a court of general jurisdiction.”
The appellant further urges that he is being deprived of a right to a jury trial which was not available to him in the Court of Claims. Of course, he could have begun the present action first and had that jury trial of these issues in Supreme Court; however, he made his election to pursue his remedy in the Court of Claims and is, therefore, bound by it.
The order and judgment should be affirmed, with costs.
Ceapser and Heffernan, JJ., concur; Hill, P. J., dissents, with an opinion.